DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 26 April 2021 and the request for continued examination filed on 26 April 2021. 
Claims 1, 8, and 15 were amended. Claims 1, 8, 15, 22, 24, and 26 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, 15, 22, 24, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 8 and 15, recites in part: a method comprising: receiving, from a user corresponding to a target user account, a first advertisement request, wherein the first advertisement request is used to obtain advertisements for display after playing of a video is completed; in response to receiving the first advertisement request: determining a login location of the target user account: and returning a plurality of advertisement options for display, wherein: the plurality of advertisement options are chosen to match a user profile that includes one or more attributes characterizing the user of the target user account and in accordance with interactions between the user and the video when the video was played, the interactions including one or more of: whether the play of the video was paused at a certain location, whether the video was replayed, and whether the video was aborted during the playing; the plurality of advertisement options are determined based on the login location of the target user account; each of the advertisement options includes one or more of: an image of a respective product that is advertised in the advertisement option, a title, and text describing the respective product; and the returning further comprises ranking the advertisement options according to their respective relevance to the target user account and configuring a distinct display position for each of the plurality of advertisement options according to their respective relevance to the target user account; receiving a user selection of a first advertisement option from the plurality of advertisement options; in response to receiving the first advertising option, sending a first advertisement corresponding to the first advertisement option after playing of the first advertisement is completed; receiving an option rejection request, wherein the option rejection request includes a user-selected option rejection time period; storing the option rejection period in association with the target account; receiving a second advertisement request; in response to the second advertisement request, determining whether the second advertisement request arrives within the option rejection time periods; and in accordance with a determination that the second advertisement request arrives within the option rejection time period, sending a default advertisement according to a preset advertisement type associated with the user profile. These limitations set forth a concept of distributing targeted advertising in conjunction with content while allowing the selection or non-selection of advertisements. This is plainly a marketing or advertising activity. As such the claims set forth a concept that falls within the methods of organizing human activity grouping identified by the 2019 PEG. Therefore the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are to be considered for whether they integrate a recited abstract idea into a practical application. Claim 1 recites the additional element of a computer server having one or more processors and memory, while claim 8 recites the additional element of a computer server comprising: one or more processors; memory, and claim 15 recites a non-transitory computer readable storage medium. These additional elements are each recited at a high level of generality and are interpreted as generic computing devices which are used to implement the abstract idea. Under the 2019 PEG, such an additional element does not integrate an abstract idea into a practical application. The claims further recite the additional element of a terminal and the transmission of information between the terminal and the server. This additional element does not qualify as an improvement in technology, does not implement the abstract idea with a particular machine, does not effect a transformation of a particular article, and does not apply the abstract idea in a meaningful way. Instead this additional element only generally links the abstract idea to a technological environment involving networked computer devices. As such, this additional element does not integrate the abstract idea into a practical application. The claims further recite the presentation of information according to an orientation of the terminal detected by a motion sensor of the terminal. This additional element does not qualify as an improvement in technology, does not implement the abstract idea with a particular machine, does not effect a transformation of a particular article, and does not apply the abstract idea in a meaningful way. Instead this additional element only generally links the abstract idea to a technological environment involving a mobile device with a modern operating system. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional elements only generally link the abstract idea to a technological environment involving networked mobile devices and computer devices. As such, the combination of additional elements does not integrate the abstract idea into a practical application. Therefore under the 2019 PEG, the claims are determined to be directed to an abstract idea. 
In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements of a generic computing device and a terminal which are used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. The claims further recite the transmission of information between these devices. However, per MPEP 2106, transmitting data over a 
Dependent claims 22, 24, and 26 further narrow the recited abstract idea and do not recite more additional elements. Despite the narrowed abstract ideas, these claims continue to recite an abstract idea. The previously identified additional elements continue to fail to either integrate the abstract idea into a practical application or amount to significantly more. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 15, 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 2014/0115631 A1) in view of Chickering et al. (US 2007/0124762 A1), Kotas (US 9390181 B1), Tsypliaev et al. (US 9299090 B1), and Zorman et al. (US 2009/0234732 A1).

Regarding Claim 1, 8, and 15: Mak discloses an information display method performed at a computer server having one or more processors and memory storing instructions to be executed by the one or more processors (See at least [0009]), the method comprising:
receiving, from a terminal associated with a user and corresponding to a target user account, a first advertisement request, wherein the first advertisement request is used by the server to obtain advertisements for display on the terminal after playing of a video is completed on the terminal (the client device may request a specific video segment 508 by transmitting a Hypertext Transfer Protocol (HTTP) "get" request, or other suitable request message, to the server system 504. The portions of moving picture images of a content element. Examiner’s note: The broadest reasonable interpretation of an “advertisement request” include any request which results in advertisement content being provided to the requesting system.).
in response to receiving the first advertisement request: determining a login location of the target user account; and returning a plurality of advertisement options to the terminal for display on the terminal, wherein: the plurality of advertisement options are chosen by the computer server to match a user profile that includes one or more attributes characterizing the user of the target user account and in accordance with interactions between the user and the video when the video was playing; the plurality of advertisement options are determined based on the login location of the target user account (The ad server 104 may use any suitable method for determining the alternative ads for presentation prior to the next ad break or the system-selected (e.g., default) ads. For example, the system may select ads based on advertiser-requested parameters for controlling the distribution and targeting of video advertising, such as, for example, time, geographic, program type, and/or 
each of the advertisement options include one or more of: an image of a respective product that is advertised in the advertisement option, a title, and text describing the respective product (Thus, the screenshot 600 illustrates that prior to the next ad break, the client device outputs the user interface 601, including an instruction message 616 and the four selectable objects 618, 620, 622 and 624. The message 616 may indicate which ad of an ad pod is being selected; here, the message indicates the first ad is being selected. Each of the objects 618, 620 and 622 may include a thumbnail image and/or brief description of a corresponding one of a set of alternative ads selected by the system for the ad break. See at least [0059]). 
receiving, from the terminal, a user selection of a first advertisement option from the plurality of advertisement options (At 516, again prior to the next ad break, the client may receive user input selecting one or more of the alternative ads, and at 518, transmit an identifier of the selected ad or ads to the server 504. See at least [0053])
in response to receiving the first advertising option, sending a first advertisement corresponding to the first advertisement option to the terminal, wherein the terminal is configured to display the first advertisement to the user after playing of the video is completed 
after playing of the first advertisement at the terminal is completed, receiving from the terminal an option rejection request, wherein the option rejection request includes an option rejection time period (at 532, the client device 502 may continue to play the streaming video content, and the system 500 may repeat the processes 510-534 beginning prior to each subsequent next ad break. See at least [0056]. Also: the screenshot 600 illustrates that prior to the next ad break, the client device outputs the user interface 601, including an instruction message 616 and the four selectable objects 618, 620, 622 and 624. … An additional icon 624 may be provided to enable a user to affirmatively opt out of ad selection. See at least [0058] and Fig. 6A, noting element 616: “Select the first ad for the next break:”. Also: the system may not select default ads until the user passes up an opportunity to select ads for the break. See at least [0062]. Examiner’s note: Mak’s option rejection request is for a subsequent advertisement break, and as such includes a time period, that being the time period until the end of that subsequent advertisement break). 
receiving from the terminal a second advertisement request (In response to detecting the incipient ad break, the client 502 may, at 524, provide a signal to the server 504 that an ad break is imminent. See at least [0055]). 
storing the option rejection in association with the target account (as indicated at 521, the server may store the ad identifier for the alternative ad selected by the user in a memory location accessible to the ad selection routine 510, to be used the next time that the system determines alternative ad candidates or for some defined number of subsequent ad breaks. See at least [0054]. Also: the system may not select default ads until the user passes up an opportunity to select ads for the break. See at least [0062]). 
in response to the second advertisement request, determining whether the second advertisement request arrives within the option rejection time period; and in accordance with a determination that the second advertisement request arrives within the option rejection time period, sending to the terminal a default advertisement according to a preset advertisement type associated with the user profile (In response to receiving the signal, the server system 504 may, at 526, stream the user-selected ad or ads previously prepared in response to the request 518. The client device may then, at 528, play the user-selected ad or ads during the next ad break. See at least [0055]. Also: If there is no user-

Mak does not appear to disclose the interactions including one or more of: whether the play of the video was paused at a certain location, whether the video was replayed, and whether the video was aborted during the playing. 
However, Chickering teaches wherein: the plurality of advertisements are chosen by the computer in accordance with interactions between the user and the video when the video was played, the interactions including one or more of: whether the play of the video was paused at a certain location, whether the video was replayed, and whether the video was aborted during the playing (The presentation component 106 can select the advertisements … during particular scenes, if the user pauses the multimedia item 104, then advertising content can be retrieved from the DVD and presented to the user through the output device 110 … the analyzer component 102 can determine that the multimedia item 104 is associated with one particular scene, and can relay such information to the presentation component 106. The presentation component 106 can then access the server with such information and retrieve an advertisement relating to the scene. See at least [0031]. Also: upon a user pausing the multimedia item 104 or selecting a "buy" button (or the like), the analyzer component 102 can pass scene identity (location) of the multimedia item 104 to the presentation component 106, which can in turn receive the pizza company's advertisement and provide it to the user by way of the output device 110. See at least [0034]. Also: Based upon content of a video at a particular instance in time, specific advertisements can be retrieved from an advertisement server and displayed to the user. … upon 
Mak provides a system which provides user profile, location, and client viewing history targeted advertisement options to a user to allow them to select which advertisement to watch during a break, upon which the claimed invention’s selection of advertisements according to pause interactions can be seen as an improvement. However, Chickering demonstrates that the prior art already knew of selecting advertisements to provide to a user based on the location of a media item when the user pauses the media item. One of ordinary skill in the art could have easily applied the techniques of Chickering to the system of Mak by using Chickering’s techniques to select advertising options to present to a user. One of ordinary skill in the art would have recognized that such an application of Chickering would have predictably resulted in an improved system which would provide more relevant advertisements to user (Chickering, [0008]). As such, the application of Chickering would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Mak and the teaching of Chickering. 

Additionally, Mak does not appear to disclose ranking the advertisement options according to their respective relevance to the target user account and configuring a distinct display position for each of the plurality of advertisement options according to their respective relevance to the target user account.
Kotas teaches ranking the advertisement options according to their respective relevance to the target user account and configuring a distinct display position for each of the plurality of advertisement options according to their respective relevance to the target user account (At block 444, the landing page is generated by associating a creative with each of the placements of the selected landing page template. In some cases, advertising content is ranked or weighted and the top ranked content is associated with each placement accordingly. … content selected based in part on information known about the user may be rendered in a third set of placements of the template (e.g., placements 316 in FIG. 3a). … According to an embodiment, the advertising content rendered in the various placements in the landing page may be rank-ordered based on … relevance to user information known about the user, etc. Further, for example, if the landing page template cannot accommodate all of the relevant advertising content (e.g., 
Mak and Chickering provides a system which allows users to select from a set of advertisement options which advertisement they would like to watch during an advertisement break, upon which the claimed invention’s ranking of the advertisements based on relevance to users and subsequent configuration of the display of the advertisement options according to the ranking can be seen as an improvement. However, Kotas demonstrates that the prior art already knew of ranking advertisements based on their relevance to a user and configuring the display of selectable advertising elements according to the ranking of the advertisement elements. One of ordinary skill in the art could have easily applied the techniques of Kotas to configure the advertisement option display of Mak and Chickering. One of ordinary skill in the art would have recognized that such an application of Kotas would have predictably resulted in an improved system which would configure the display of advertisement options so that users would be more likely to select an option. As such, the application of Kotas would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Mak and the teaching of Chickering and Kotas. 

Additionally, Mak does not appear to disclose presenting the advertisement according to an orientation of the terminal detected by a motion sensor of the terminal.
Tsypliaev teaches presenting an advertisement according to an orientation of the terminal detected by a motion sensor of the terminal (In some implementations, an accelerometer 72 can be utilized to detect movement of the mobile device 59, as indicated by the directional arrows. Accordingly, display objects and/or media can be presented according to a detected orientation, e.g., portrait or landscape. See at least Column 7, Lines 36-43). 
	Mak, Chickering, and Kotas suggests a system which allows users to select from a set of advertisement options which advertisement they would like to watch during an advertisement break, upon which the claimed invention’s display of advertising according to a device orientation detected by a motion sensor can be seen as an improvement. However, Tsypliaev demonstrates that the prior art 

Additionally, Mak does not explicitly disclose where the option rejection request includes a user-selected time period. 
Zorman teaches where a request includes a user-selected time period (selection rules may be configured by a user as part of the information exchanged as shown by block 225. For example, a user may allow or opt-in specific content or advertisement types or categories during specific hours of a day or days of the week, while block or opt-out these or other content and/or advertisements categories or types during other hours or days. According to embodiments of the invention, any applicable combination of selection criteria may be opt-in or opt-out by a user, e.g., block advertisements of a specific nature from a specific advertiser during selected hours or days of the week. See at least [0033]). 
Mak, Chickering, Kotas, and Tsypliaev suggests a system which allows users to opt out from selecting which advertisement they would like to watch during an advertisement break, upon which the claimed invention’s use of a user-selectable opt-out time period can be seen as an improvement. However, Zorman demonstrates that the prior art already knew of allowing users to request advertising related opt-out periods with user selectable opt-out time periods. One of ordinary skill in the art could have easily applied the techniques of Zorman to the system of Mak, Chickering, Kotas, and Tsypliaev by allowing a user to specify their advertisement selection opt-out time period beyond the next advertisement break. One of ordinary skill in the art would have recognized that such an application of Zorman would have predictably resulted in an improved system providing a superior user experience through allowing a user to opt-out of advertisement selection for more than one advertisement break thus reducing the 

Regarding Claim 22, 24, and 26: Mak in view of Chickering, Kotas, Tsypliaev, and Zorman teaches the above limitations. Additionally, Kotas teaches displaying the advertisement option having the highest relevance on a most prominent display position that is determined by the server system based on user interaction history (the advertising content rendered in the various placements in the landing page may be rank-ordered based on relevance to the item that was featured in the sponsored link or display advertisement, based on relevance to user information known about the user, etc. Further, for example, if the landing page template cannot accommodate all of the relevant advertising content (e.g., ten creatives for the landing page were identified, but the landing page template contains only three placements), then the landing page personalization manager 222 may select which advertisements to show in the landing page based on the ranked order. See at least Column 12, Lines 29-65. Also: The landing page personalization module 222 may also utilize user behavior information aggregated across a community of users. By aggregating user information across a plurality of users, the landing page personalization module 222 can learn how to best present advertisements in a landing page to optimize interaction with the advertisements. See at least Column 7, Line 58 through Column 8 Line 11). The motivation to combine Mak, Chickering, Kotas, Tsypliaev, and Zorman is the same as explained under claim 1 above, and is incorporated herein.

Response to Arguments
Applicant’s Argument Regarding 101 Rejections of claims 1, 8, 15, 22, 24, and 26: 
There is a need to select advertisements that are relevant to the users. Here, the claims specifically limit a computer server to the practical application of determining advertisements according to their relevance to a user. 
Like Diehr, the pending claims limit the use of the computer server to the practical application of determining and presenting relevant advertisements therefore improving the effectiveness of the displayed advertisements. 
The pending claims recite a technical solution to a technical problem. Applicant respectfully disagrees with the statement that “presenting advertisements effectively is not a technical problem but rather a business problem.” Specifically, selection and presentation of relevant content is a technical field. 
MPEP 2106.04(a) emphasizes that “it is clear from the body of judicial precedent that software and business methods are not excluded categories of subject matter”. 
The claims as amended include additional claim elements that further elaborate on how the plurality of advertisement options are chosen by the computer server.
Examiner’s Response: Applicant's arguments filed 26 April 2021 have been fully considered but they are not persuasive.
Examiner notes that the courts have previously found tailoring content to a user to be an abstract idea. See at least Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015). As tailoring content to a user is itself an abstract idea, applicant’s argument that “determining advertisements according to their relevance to a user” is a practical application is unpersuasive. 
The present claims do not include additional elements analogous to those in Diehr. 
Examiner notes again that the courts have found tailoring content to a user to be an abstract idea. It undermines applicant’s assertion that the selection of content “is a technical field” when the courts have indicated that tailoring content to a user is an abstract idea. Additionally, Examiner notes MPEP 2106, which states “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification.” The present specification provides no such technical explanation of how to implement the selection of advertisements, and instead only describes the purported solution by its results. Such non-technical disclosure would indicate to one of ordinary skill in the art that the claims do not describe a technical improvement. 
Examiner notes that the claims are not being rejected per se
The amended limitations are not considered additional elements beyond the abstract idea. As such, they are not additional elements which may amount to significantly more than the abstract idea at Step 2B of the Mayo/Alice analysis. 

Applicant’s Argument Regarding 103 Rejections of claims 1, 8, 15, 22, 24, and 26: Claim 1 as amended recites “the plurality of advertisement options are chosen by the computer server to match a user profile … and in accordance with interactions between the user and the video when the video was played, the interactions including one or more of: whether the play of the video was paused at a certain location, whether the video was replayed, and whether the video was aborted during the playing.” This is not disclosed by Mak. Kotas, Tsypliaev, and Zorman do not teach the limitations that are missing in Mak. 
Examiner’s Response: Applicant's arguments filed 26 April 2021 have been fully considered but they are rendered moot by the amendment of claims 1, 8, and 15. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Anderson et al. (US 2010/0228592 A1) discusses logging user behavior associated with the playing of a video, including pausing, being used to select advertisements to provide to a user (See at least [0041]). 
Kurizon (US 2008/0115161 A1) describes a closely related user interface which allows users to select an advertisement to watch from multiple advertisement options (See at least Fig. 5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-05-21